Citation Nr: 0407785	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
as secondary to service-connected detachment of the retina in 
the right eye with no light perception.  

2.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from March 1962 to April 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In that decision, service connection 
was established for bilateral hearing loss and a 
noncompensable rating was assigned.  Service connection was 
also established for right-sided tinnitus and a 10 percent 
evaluation was assigned.  Service connection was denied for 
left-sided tinnitus and for a left eye condition as secondary 
to the service-connected right eye retina detachment.  

In a subsequent decision in April 2003, service connection 
was granted for left ear tinnitus.  The service-connected 
disability for tinnitus was thus classified as bilateral and 
recurrent tinnitus.  The 10 percent evaluation previously 
assigned was not changed.  In a subsequently submitted VA 
FORM 9, the veteran specifically noted that he was not 
contesting the assignment of a 10 percent rating for his 
bilateral tinnitus, and that issue is no longer before the 
Board.  38 C.F.R. § 20.202 (2003).   


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the veteran's left eye disorder began in 
service or was causally related to service-connected 
detachment of the right eye retina with loss of visual 
acuity.  

2.  The medical evidence shows that the veteran has level III 
hearing loss in the right ear and level I hearing loss in the 
left ear.  




CONCLUSIONS OF LAW

1.  The veteran's left eye disorder was not incurred or 
aggravated in service; and was not proximately due to, the 
result of, or aggravated by a service-connected disability; 
moreover, myopia of the left eye is a refractive error which 
is not a disease or injury within the meaning of applicable 
legal criteria for VA compensation benefits.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2003).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.7, 4.85, Tables, VI, VII, Diagnostic Code (DC) 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Here, the AOJ, in a March 2001 letter, did provide the 
veteran with VCAA notice prior to the initial decision.  
However, the March 2001 letter did not contain the fourth 
element set forth in Pelegrini.  Although the VCAA letter 
provided to the veteran does not contain the fourth element, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
Subsequent to the pre-AOJ adjudication letter in March 2001, 
the January 2002 rating decision and April 2003 statement of 
the case (SOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The SOC included the pertinent law 
and regulations pursuant to VCAA.  Both the pre-AOJ 
adjudication letter in March 2001 and the April 2003 SOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Evidence of record reveals that the veteran 
subsequently submitted private and VA medical evidence as 
well as statements as provided by fellow servicemen in 
support of his claim.  

Moreover, in a May 2003 letter, the AOJ sent the veteran an 
extensive letter again requesting that the veteran provide 
any information and/or evidence to support his claim.  Thus, 
it is concluded that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the RO had previously obtained the 
veteran's complete service medical records.  The evidence in 
this case also includes all available post-service VA and 
private medical records.  The veteran does not contend and 
the evidence does not indicate that there is additional and 
available post-service medical evidence that has not been 
obtained.  

The veteran has also undergone VA compensation examinations.  
The VA examiner certified a review of all the evidence of 
record in rendering a medical opinion on causation in this 
case.  The Board finds that additional VA compensation 
examinations are not warranted in this case since the medical 
opinions already submitted and obtained provide adequate 
medical evidence to issue a decision in this case.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Left eye disorder

The veteran contends that he has a left eye disorder, which 
is causally related to his service-connected detachment of 
the right eye retina.  

Service medical records (SMRs) reflects that the veteran was 
seen in service for almost complete detachment of the retina 
of the right eye.  A June 1964 VA examination showed only 
light perception and 20/20 vision in the left eye.  In July 
1964, the RO granted service connection for detachment of 
retina of the right eye with no light perception and assigned 
a 30 percent evaluation.  This 30 percent rating continues to 
the present day.  

In June 2000, the veteran filed a claim for service 
connection for a left eye disability as secondary to the 
service-connected right eye condition.  

Private medical records show that the veteran was seen by a 
private physician, Dr. M. in September 1989 for vitreous 
floaters and flashing in the upper left cornea and fogginess 
of vision of the left eye.  It was noted that the veteran was 
hit in the back of the head with a small bat and had blacked 
out. At that time, the right eye continued to show only light 
perception due to old trauma in 1963 with retinal detachment.  
The examiner noted that vitreous floaters and flashing in the 
upper left cornea and fogginess of vision of the left eye 
were symptoms of retinal detachment, but without any retinal 
tear or detachment found.  The best corrected vision in the 
left eye was 20/20-1. 

An October 2001 VA ophthalmology consult evaluation report 
noted that the veteran's medical history included his right 
eye detached retina.  It was noted that surgeries had not 
saved the vision in this eye.  The best corrected vision of 
the right eye was no light perception.  Following 
examination, the examiner diagnosed myopia of the left eye, 
correctable to -0.5, with correction for distance.  The 
physician noted that the left eye was round and reactive to 
light and accommodation with full extraocular movements.  
Testing for glaucoma was within normal limits.  After 
dilation, the left fundus was within normal limits with no 
lesions seen.  The optic nerve was healthy with good color 
and good contour.  The left visual field was full.  The 
examiner stated that the left eye was within normal limits 
with no ocular pathology noted at the present time.  

On VA ophthalmologic examination in October 2002, it was 
noted that the veteran was treated in January 2002 for a 
retinal tear in the left eye.  The tear had been repaired and 
the examiner diagnosed status post repair of the retinal tear 
of the left eye with no detachment, tear, or vitreous 
hemorrhage.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Generally, under 38 C.F.R. § 3.303(c) (2003) congenital or 
developmental disorders, including refractive errors of the 
eyes, are not diseases or injuries for the purpose of VA 
disability compensation.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's statements that it is 
his opinion that his left eye disorder is related to his 
service-connected right eye disability.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  There is no evidence of 
record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.

Following review of the entire claims folder, there is no 
medical evidence of a diagnosis of any visual disorder of the 
left eye during service.  Additionally, the there is no 
medical evidence linking the veteran's left eye disorder to 
his active military service or to his service-connected right 
eye disorder.  Moreover, a recent VA examinations did not 
show any current left eye disorder.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of a diagnosis of a left eye disorder, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.

Hearing loss

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Upon VA consultative audiometric examination in July 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
45
50
80
LEFT
25
25
15
25
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
It was opined by the examiner that the veteran's hearing loss 
was as likely as not related to inservice noise exposure.  It 
was also noted that the veteran complained of tinnitus in the 
right ear.  

In a January 2002, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  

In an August 2002 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
60
95
LEFT
40
40
30
40
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone threshold loss was 68.75 in the right 
ear and 43.75 in the left ear.  

VA records dated in March 2003 reflect that the veteran was 
treated for moderate to severe bilateral hearing loss with 
good word recognition. There was no actual puretone decibel 
loss in the voice range frequencies 500 hz. to 4000 hz. 
reported for either ear.  Additionally, speech recognition 
percentages were not indicated  

The veteran's bilateral hearing loss is rated as 
noncompensable disabling pursuant to DC 6100.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule) to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Under the Rating Schedule, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and DCs 6100-
6110 (2003).

On the consultative VA audiological examination in August 
2002, the veteran's right ear pure tone threshold average was 
68.75; his speech recognition was 84 percent (Level III).  
His average left ear pure tone threshold was 43.75; his 
speech recognition was 92 percent (Level I).  Accordingly, 
the schedular criteria for a compensable rating are not met.  
Moreover, since there are specific requirements in terms of 
pure tone threshold averages and speech reception test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. § 
4.7 is not appropriate.  Applying these findings to the 
Table, the veteran's test results clearly fall within the 
parameters for a noncompensable rating.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, DC 6100.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may 
have been fluctuations in the veteran's hearing loss, the 
evidence shows no distinct periods of time, since service 
connection became effective in 2000, during which his 
bilateral hearing loss was more than noncompensably 
disabling.  Thus, higher staged ratings are not in order.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating, the benefit-of- the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).  
The appeal is denied.


ORDER

Entitlement to service connection for a left eye disorder as 
secondary to service-connected detachment of the retina in 
the right eye with no light perception is denied.  

Entitlement to an initial (compensable) rating for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



